Citation Nr: 1743957	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  14-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for asbestosis/pleural plaques in the lungs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) from the April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at a June 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In April 2013, the Veteran was granted service connection for asbestosis evaluated as 10 percent disabling.  This evaluation was based off of an August 2012 VA examination.  At the Veteran's June 2017 Board hearing, the Veteran stated that his disability has worsened.  Additionally, the Veteran stated that not all the appropriate testing occurred at the August 2012 VA examination.  Specifically, the examiner did not perform a breath test due to potential complications with the Veteran's health.  However, this appears to have been an error.  

As the record suggests that the Veteran's asbestosis/pleural plaques may have worsened since the last VA examination, the Veteran should be provided a new examination on remand.

Since the claims file is being remanded, it should be updated to include any outstanding VA and non-VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his disability, including any consent forms and surgical reports.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Provide the Veteran with a new VA examination to assess the current nature and severity of his service connected asbestosis/pleural plaques.  The claims folder and copies of all pertinent records should be made available to the VA examiner.

All indicated tests must be performed, including: 1) pulmonary function testing post-bronchodilation; DLCO (SB) testing; and 3) maximum exercise capacity testing.  If any of these tests cannot be performed, the VA examiner must provide a thorough explanation as to why that is so.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's asbestosis.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




